HELD BY THE COURT
(BETTS, District Judge)
that the shippers of the cargo are not bound by the sales and acts of the United States consul at Fayal; that they did not in fact, nor by implication of law, accept delivery of the cargo at Fayal, or ratify the sale, and that the owners of the ship are not entitled to freight at that place; that the ship was bound to deliver the cargo at the port of destination to be entitled to freight; that the owners of the vessel are bound to contribute to general average, on the value of the freight, upon that part of the cargo thrown overboard and sacrificed for safety of vessel; that the libelants recover, at their election, the value of the cargo at the point of destination, deducting freight, or the proceeds of the sale' at Fayal, with interest, free of freight; that the claimants are to be credited the amount remitted to libelants from Fayal and accepted by them.
Condemnation of the vessel for the amount, and reference to commissioner to ascertain and report the amount.